DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 5/3/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risner (US Pat No. 8981271) in view of Fitzgerald (US Pub No. 2014/0174499)
	Regarding Claim 1, Risner et al. teaches a device for securing an orientation of panels [C4 ln 29-35], comprising:
	a stem [26, Fig. 2, C4 ln 40-45] for supporting panels [C4 ln 29-35] for producing an electrical current when exposed to sunlight [C4 ln 29-35], 
	the array assembly further comprising eye blades [214 and 216, Fig. 10, C9 ln 9-15] positioned on a side opposite to a photovoltaic panel carrying side [eye blades are beneath the panel, Fig. 1];
	a joint [see annotated figure] interconnecting the stem [26, Fig. 2, C4 ln 40-45] and the eye blades [214 and 216, Fig. 10, C9 ln 9-15] of the array assembly [See annotated figure below, the area of the joint is between the stem and the eye blades, meeting the limitation of “interconnecting”];
Examiner used a rectangle with solid lines for the area of the joint
[AltContent: rect]
    PNG
    media_image1.png
    645
    807
    media_image1.png
    Greyscale



	wherein the joint [seen annotated figure] comprises a hollow horizontal conduit [See area of 200 in figure 10] and a bolting mechanism for adjustably coupling the eye blades to lateral ends of the horizontal conduit [Figure 10 shows fasteners attaching 214 and 216 to 200]
	wherein a side of each eye blade facing the horizontal conduit carries an eye blade gear [222, Fig. 10, C8 ln 55-65] that cooperatively meshes with a conduit gear [224, Fig. 10, C8 ln 55-65] carried at or near a lateral end of the horizontal conduit to secure the array assembly at a predetermined angle relative to a longitudinal axis passing through the stem [26, Fig. 2, C4 ln 40-45].
	Risner et al. is silent on an array assembly of photovoltaic panels.
	Fitzgerald et al. teaches a device for securing an orientation of photovoltaic panels [Fig. 2, 0029, and Fig. 11, 0044], comprising:
	a stem [80, Fig. 4] for supporting an array assembly of photovoltaic panels [302, Fig. 11, and Fig. 2, 0044] for producing an electrical current when exposed to sunlight [0044], 
	Since Risner et al. teaches the device for securing the orientation of the panels as a heliostat, and Fitzgerald et al. teaches figure 11 as a heliostat, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the panel of Risner et al. with the panels of Fitzgerald et al. as it is merely the selection of conventional panels for heliostats in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 7, within the combination above, modified Risner et al. teaches wherein teeth of the conduit gear are positioned along an internal circumference of the conduit gear [224, Fig. 10, C8 ln 55-65].
	Regarding Claim 8, within the combination above, modified Risner et al. teaches wherein teeth of the conduit gear [224, Fig. 10, C8 ln 55-65] are positioned along an external circumference of the conduit gear [Fig. 10, C8 ln 55-65].
	Regarding Claim 9, within the combination above, modified Risner et al. teaches wherein the conduit gear comprises a gear [224, Fig. 10, C8 ln 55-65] formed on a plate [200, Fig. 10, C9 ln 9-15], wherein the plate is attached to a lateral end of the horizontal conduit [Fig. 10, C8 ln 55-65].
	Regarding Claim 11, within the combination above, modified Risner et al. teaches wherein the eye blade gear [222, Fig. 10, C8 ln 55-65] is welded or bolted to the eye blade [See pinion 210 intermeshes 222, C8 ln 50-60].
	Regarding Claim 12, within the combination above, modified Risner et al. wherein the horizontal conduit further comprises access ports for accessing an interior of the horizontal conduit [Fig. 10, see area of 204 and 220, C9, ln 9-20].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risner (US Pat No. 8981271) in view of Fitzgerald (US Pub No. 2014/0174499) as applied above in addressing claim 1, in further view of Noyes (US Pat No. 4248332)
	Regarding Claim 10, within the combination above, modified Risner et al. is silent on wherein the plate is welded to the lateral end of the horizontal conduit.
	Noyes et al. teaches a plate for gear housing that are secured by the use of a bolts or welding [C3 ln 1-15].
	Since modified Risner et al. teaches the plate which is part of a housing comprising gears is bolted to the lateral end of the horizontal conduit, it would have been obvious to one of ordinary skill in the art before the filing of the invention to weld the plate to the lateral end of the horizontal conduit as it is merely the selection of a conventional securing means for a gear housing in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Risner (US Pat No. 8981271) and Fitzgerald (US Pub No. 2014/0174499) are the closest prior art.
	Modified Risner et al. teaches the structural limitations of the claim but does not disclose the limitations of “wherein the joint further comprises a vertical conduit coupled to the horizontal conduit, wherein the vertical conduit carries a plate gear for cooperatively meshing with a stem gear carried at an upper portion of the stem.” in claim 2, and the limitations of “wherein the eye blade further comprises a tube guide for sliding over an end of the horizontal conduit, the tube guide extending circumferentially over at least part of the lateral end of the horizontal conduit.” in claim 6.
	These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “wherein the joint further comprises a vertical conduit coupled to the horizontal conduit, wherein the vertical conduit carries a plate gear for cooperatively meshing with a stem gear carried at an upper portion of the stem.” in claim 2, and the limitations of “wherein the eye blade further comprises a tube guide for sliding over an end of the horizontal conduit, the tube guide extending circumferentially over at least part of the lateral end of the horizontal conduit.” in claim 6.
Therefore; claim 1 is allowed once claim limitations from claims 2 and 6 are incorporated into claim 1.
Claims 3-5 are objected since the claims depend on claim 2.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726